PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/256,676
Filing Date: January 24, 2019
Appellant(s): Jayneel Gandhi et al.



__________________
Ankur Garg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/21/2021.

(0) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 9/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.
(1) Answer to Argument 1. (The Examiner has Failed to Establish that Appellant’s Claims are Unpatentable Over the Combination of Koka and Vertes or the combination of Kaplan and Vertes, see pages 7-12 of Appellant’s appeal brief).
At the onset, the Examiner would like to point out that independent claims 1, 8, and 15 are separately and independently rejected under Koka in view of Vertes, and Kaplan in view of Vertes, respectively. Thus, so long as the rejections under either Koka in view of Vertes, or Kaplan in view of Vertes, proved to be valid, the rejections of claims 1, 8, and 15 should be affirmed.
(a.1) Appellant contends that, neither Koka, Kaplan, nor Vertes teaches, suggests, or otherwise renders obvious “replicating page tables for an application executing on a first socket of the plurality of sockets across each of the plurality of sockets such that the memory component of each of the plurality of sockets stores a replica of the page tables,” as recited in Claim 1, and similarly in Claims 8 and 15” (see pages 7-9 of Appellant’s appeal brief). The Examiner disagrees.
This section addresses Appellant’s argument with respect to the rejections under Koka in view of Vertes:
First, the primary reference Koka teaches, via figure 1, a plurality of sockets each having a processor component and a memory component. Koka’s figure 1 is replicated below for convenience of referencing. As shown in figure 1, the system includes a plurality of “sockets,” each socket represents a multi-core processor (102), and where each socket/multi-core processor comprises a processor component (e.g., core, 106) and memory components, including a memory unit (124), a L1 TLB (translation lookaside buffer, 106), and a L1 cache (108).

    PNG
    media_image2.png
    620
    442
    media_image2.png
    Greyscale


Specifically, Koka teaches that the system implements a distributed page-table system and performs page-table lookups in a shared-memory multiprocessor system with two or more nodes, with each socket has its own TBL (translation lookaside buffer ) which caches page-table translation information to improve the speed of virtual address translations [The disclosed embodiments provide a system that performs distributed page-table lookups in a shared-memory multiprocessor system with two or more nodes, where each of these nodes includes a directory controller that manages a distinct portion of the system's address space. During operation, a first node receives a request for a page-table entry that is located at a physical address that is managed by the first node. The first node accesses its directory controller to retrieve the page-table entry, and then uses the page-table entry to calculate the physical address for a subsequent page-table entry. The first node determines the home node (e.g., the managing node) for this calculated physical address, and sends a request for the subsequent page-table entry to that home node (abstract); … This translation hardware often includes a translation lookaside buffer (TLB) which caches page-table translation information to improve the speed of virtual address translations.  Modern processors use multiple levels of such TLBs to avoid the latency of page-table lookups … (¶ 0005); … A TLB controller in TLB 114 can prompt a hardware page-table walker to communicate with a memory controller (MC) 122 to access page tables in a shared memory 124 when address translations miss in TLB 114 … (¶ 0036)].
Thus, Koka teaches that a multiple socket/node system which implements a distributed page-table system where each node has its own page-table entries, where the page-table entries are stored in both a shared memory unit (figure 1, 124) and a L1 TLB (figure 1, 10).
Thus, Koka alone at least teaches “distributing page tables for an application executing on a first socket of the plurality of sockets across each of the plurality of sockets such that the memory component of each of the plurality of sockets stores a portion of the page tables.”

Specifically, Vertes teaches a multiprocessor system with multi threads, where  an entire page table is created and allocated (i.e., replicated) to each of the thread running on each processor  [There is a need to provide a shared memory access control applying to multithreaded processes on multi-processor computers which is generic and transparently applicable to any type of applications (¶0011); It is one other object of the invention to use the existing method for managing access to shared resources in a multi-processor environment which provides exclusive accesses to any task or thread in a more efficient way. These objects are achieved, as claimed in claim 1, by a method for controlling accesses to memory by threads created by a process executing on a multiprocessor computer, said method comprising: the process requesting creation of a new thread; allocating a new page table directory in the memory descriptor and creating a copy of the page table of the existing thread … (¶ 0014-0015); In a first approach consisting in applying the invention of the prior art patent application, it is sufficient to replicate the PTEs for each thread so that an exclusive access is guaranteed for each single thread. This is done by selectively turning on the present flag in the corresponding page table for a given page table entry. But since the address translation is hardwired into the MMU of the CPU, the entire page table hierarchy needs to be replicated. As shown in FIG. 2, in the preferred embodiment, each thread in a group is assigned a private page table (210) ... (¶ 0040-0042)].

Therefore, Koka in view of Vertes clearly teach the limitation “replicating page tables for an application executing on a first socket of the plurality of sockets across each of the plurality of sockets such that the memory component of each of the plurality of sockets stores a replica of the page tables,” as recited in claims 1, 8, and 15.
(a.2) In addition, claims 1, 8, and 15 are also separately and independently rejected under Kaplan in view of Vertes. This section addresses Appellant’s argument with respect to the rejections under Kaplan in view of Vertes:
First, the primary reference Kaplan teaches, via figure 2, a plurality of sockets each having a processor core and a L1 cache memory component, where an associated TLB stores cached page table entries. Kaplan’s figure 2 is replicated below for the convenience of referencing:

    PNG
    media_image3.png
    493
    523
    media_image3.png
    Greyscale



Specifically, Kaplan teache a plurality of sockets each having a processor core and a cache memory component, where an associated TLB stores cached page table entries [as shown in figure 2, where the system includes a plurality of “sockets” in the form of a plurality of cores (208 and 209), and each core has a TLB where cached page table entries are stored; Because the above-described page table walks are relatively slow, it is desirable to avoid performing page table walks. The computing device therefore includes translation lookaside buffers (" TLBs"), which are local caches that are used for storing a limited number of copies of page table entries acquired during page table walks (or information based on page table entries). During operation, the computing device first attempts to acquire cached page table entries from the corresponding TLB for performing virtual address to physical address translations. When the copy of the corresponding page table entry is not present in the TLB (i.e., when a "miss" occurs), the computing device performs a page table walk to acquire the desired page table entry--and caches a copy of the acquired page table entry in the TLB (¶ 0019); … Processor 202 includes two cores, cores 208 and 209, each of which includes one or more computational mechanisms such as central processing units (CPUs), graphics processing units (GPUs), embedded processors, application specific integrated circuits (ASICs), and/or other computational mechanisms. Processor 202 also includes cache memories (or "caches") that are used for locally storing data and instructions that are used by cores 208 and 209 for performing computational operations.  As can be seen in FIG. 2, the caches in processor 202 include level-one (L1) caches 210 and 211 ("L1 210" and "L1 211") in each of cores 208 and 209 … (¶ 0028-0029); In some embodiments, memory management unit 214 uses two mechanisms for performing virtual address to physical address translations. The first of the mechanisms is a hierarchy of page tables that includes a page table associated with each guest operating system and a page table associated with the hypervisor. Examples of the page tables are shown in FIG. 2 as guest page table 222 and nested page table 224, which are associated with a guest operating system and hypervisor, respectively. Each page table is a data structure (e.g., one or more tables, an array, a list, etc.) that is stored in memory 206 … (¶ 0035-0040)].
an entire page table for each node/socket of the plurality of nodes/sockets. 
Specifically, Vertes teaches a multiprocessor system with multi threads, where  an entire page table is created and allocated (i.e., replicated) to each of the thread running on each processor  [There is a need to provide a shared memory access control applying to multithreaded processes on multi-processor computers which is generic and transparently applicable to any type of applications (¶0011); It is one other object of the invention to use the existing method for managing access to shared resources in a multi-processor environment which provides exclusive accesses to any task or thread in a more efficient way. These objects are achieved, as claimed in claim 1, by a method for controlling accesses to memory by threads created by a process executing on a multiprocessor computer, said method comprising: the process requesting creation of a new thread; allocating a new page table directory in the memory descriptor and creating a copy of the page table of the existing thread … (¶ 0014-0015); In a first approach consisting in applying the invention of the prior art patent application, it is sufficient to replicate the PTEs for each thread so that an exclusive access is guaranteed for each single thread. This is done by selectively turning on the present flag in the corresponding page table for a given page table entry. But since the address translation is hardwired into the MMU of the CPU, the entire page table hierarchy needs to be replicated. As shown in FIG. 2, in the preferred embodiment, each thread in a group is assigned a private page table (210) ... (¶ 0040-0042)].

Therefore, Kaplan in view of Vertes clearly teach the limitation “replicating page tables for an application executing on a first socket of the plurality of sockets across each of the plurality of sockets such that the memory component of each of the plurality of sockets stores a replica of the page tables,” as recited in claims 1, 8, and 15.

(b) Appellant also contends that, neither Koka, Kaplan, nor Vertes teaches, suggests, or otherwise renders obvious “updating the replicated page tables using the metadata to locate the pages of the memory that store the replicated page tables,” as recited in Claim 1, and similarly in Claims 8 and 15 (see pages 9-10 of Appellant’s appeal brief). The Examiner disagrees.
First, Appellant contends that the reason why neither Koka, Kaplan, nor Vertes teaches, suggests, or otherwise renders obvious the cited limitations is because “As described above, and as the Office Action itself admits, neither Koka nor Kaplan teaches replication of page tables. As such, neither of these two references could possibly describe maintaining metadata that can locate replicated page tables, an element that they do not include or disclose.”
However, as the Examiner established and explained in sections (a.1) and (a.2), Vertes explicitly teaches replicating a page table or each node of a plurality of nodes. 
Second, regarding updating the page table, Koka teaches that each socket/node has a directory controller, which is the corresponding metadata, associated with the page table, the directory controller is used to calculate the physical address, and the translation information is cached, hence updated, the page table entries [the corresponding metadata may be the directories for page tables – figures 3A, 4A, and 5A show the metadata/directories structure used for accessing page tables; The disclosed embodiments provide a system that performs distributed page-table lookups in a shared-memory multiprocessor system with two or more nodes, where each of these nodes includes a directory controller that manages a distinct portion of the system's address space. During operation, a first node receives a request for a page-table entry that is located at a physical address that is managed by the first node. The first node accesses its directory controller to retrieve the page-table entry, and then uses the page-table entry to calculate the physical address for a subsequent page-table entry. The first node determines the home node (e.g., the managing node) for this calculated physical address, and sends a request for the subsequent page-table entry to that home node (abstract); … These techniques may involve (1) augmenting each directory controller with hardware that can perform an address calculation to determine the address of the PTE for the next page-table level; and/or (2) extending each node's directory controller to aggregate and forward higher-level PTEs and resolved translations for the current page-table walk to the requesting node, so that the requesting node can cache that information for future translations and page-table walks.  
Thus, Koka in view of Vertes teaches updating a replicated page table, because Vertes teaches replicating a page table for each node of a plurality o nodes, and Koka teaches updating a page table.
Third, similarly, Kaplan also teaches using a directory as a metadata to find the corresponding physical address and then updating a page table [the corresponding metadata may be the directories for page tables – As can be seen in FIG. 3, as can be seen in FIG. 3, guest page table 300 includes page map level 4 table 302, page directory pointer table ("PAGE DIR PTR TABLE") 304, page directory table ("PAGE DIR TABLE") 306, page table 308, and memory page 310.  Page map level 4 table 302, page directory pointer table 304, page directory table 306, and page table 308 are data structures (e.g., tables, linked lists, etc.) that are stored in memory … (¶ 0048-0049); As described herein, address translation information may be modified/changed, updated, etc. after being added to guest page table 300.  For example, when a page is moved from a first location to a second location in memory, re-assigned from a first virtual machine to a second virtual machine, etc., one or more tables in the set of tables can be updated accordingly.  As another example, the hypervisor may improperly (maliciously, erroneously, etc.) update an address mapping in guest page table 300, such as by writing incorrect information or old/outdated information in one or more tables in the set of tables … (¶ 0050)].

Therefore, both Koka in view of Vertes and Kaplan in view of Vertes teaches updating a replicated page table, respectively.

(c) Appellant also contends that “The combination of Koka and Vertes proposed by the Office Action is improper” (see pages 10-11 of Appellant’s appeal brief). The Examiner disagrees.
First, independent claims 1, 8, and 15 are rejected under Koka in view of Vertes and Kaplan in view of Vertes, respectively, separately, and independently. Thus, so long as either the rejections under Koka in view of Vertes or the rejections under Kaplan in view of Vertes are found to be valid, the rejections of independent claims 1, 8, and 15 would be valid.
Significantly, Appellant does not argue against the combination of Kaplan and Vertes being improper. Thus, Appellant appears to admit that the combination of Kaplan and Vertes is proper. Therefore, the rejections of independent claims 1, 8, and 15 under Kaplan in view of Vertes must be proper and valid.
Second, regarding the combination of Koka and Vertes, it is noted both references are directed toward page-table related techniques to improve the efficiency of finding the desired translation toward the physical address. Koka already teaches a distributed page tables system where each socket/node is allocated a page table for translation, and Vertes more expressively teaches that the page table allocated to each The reason why the entire page table is replicated at each node is to further speed up the translation process to reduce the latency of the translation operation, which in turn reducing the latency of accessing and retrieving the desired data.
Therefore, the combination of Koka and Vertes is clearly proper. 

(2) Answer to Argument 2. (The Examiner Errs in Rejecting Dependent Claims 2, 9, and 16 Under 35 § USC 103, see pages 12-13 of Appellant’s appeal brief).

(2.1) Appellant contends that that, regarding claims 2, 9, and 16, neither Kaplan, Koka, Vertes, nor Funk teaches, suggests, or otherwise renders obvious “forming a circular linked list of metadata structures, each metadata structure associated with a page of the memory storing data of a respective replicated page table and including a pointer to a next metadata structure,” as recited in Claim 2, and similarly in Claims 9 and 16. The Examiner disagrees.
As to claims 2, 9, and 1, the Funk reference is relied on to teach the element “a circular linked list of metadata structures” recited in these claims. Specifically, Appellant admits Funk does teach “a lined list structure for a pool of directories” (“Portions of Funk cited by the Office Action describe a “pool directory” comprising “a set of directory entries for Pool 1 connected in a circular linked list 140, and a set of directory entries for Pool 2 connected in a circular linked list 142” Funk, col. 4, lines 58-61,” see page 13 of Appellant’s appeal brief), but argues that “However, Funk does not teach that the 
Thus, Appellant’s main argument against the rejections of claims 2, 9, and 1 is based on the assertion that Funk does not teach “metadata” and “replicated page tables.”
However, as Examiner established and explained in sections (a) and (b) of this Office Action, the elements of “metadata” and “replicated page tables” are readily taught by both Koka in view of Vertes and Kaplan in view of Vertes, respectively. For example, Vertes teaches replicating the entire page table for each node of a plurality of nodes, and both Koka and Kaplan teach using a directory and a metadata to facilitate the page tables performing address translations, respectively, as detailed in the previous sections of this Office Action. The Funk reference is relied on merely to teach that the directories disclosed by Koka and Kaplan are structured in a circular link.
Therefore, both Koka in view of Vertes & Funk and Kaplan in view of Vertes & Funk, respectively, teaches the cited limitation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHENG JEN TSAI/           Primary Examiner, Art Unit 2136                                                                                                                                                                                             
March 4, 2021

Conferees:

/KEVIN L ELLIS/           Primary Examiner                                                                                                                                                                                         
                                                                                                                                                                                          
/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                             

*** Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.